ICJ_172_ApplicationCERD_QAT_ARE_2019-06-14_ORD_01_NA_01_EN.txt. 373




            DECLARATION OF VICE-PRESIDENT XUE



  1. I voted for the decision of the Court to reject the UAE’s Request for
the indication of provisional measures. However, I disagree with some of
the Court’s reasoning in rejecting the third and fourth measures requested
by the UAE.

   2. I am of the view that the third and fourth measures, being character-
ized as relating to the non-aggravation of the dispute (see paragraph 28 of
the Order), are suﬃciently covered by the Order of 23 July 2018, by which
the Parties are required to “refrain from any action which might aggra-
vate or extend the dispute before the Court or make it more diﬃcult to
resolve” (Application of the International Convention on the Elimination of
All Forms of Racial Discrimination (Qatar v. United Arab Emirates), Pro-
visional Measures, Order of 23 July 2018, I.C.J. Reports 2018 (II), p. 434,
para. 79 (2)). For the present incidental proceedings, the UAE’s Request
for the indication of provisional measures must be considered in the light
of the existing Order of 23 July 2018. Both in law and fact, the UAE’s
Request is linked with the previous Order. As the measure of non-aggra-
vation is already in place, logically, the third and fourth measures
requested by the UAE are superﬂuous. In my view, this is a suﬃcient
reason to reject these portions of the Request.
   3. In rejecting the UAE’s submissions, the Court stated that measures
for non-aggravation of the dispute can only be indicated as an addition to
specific measures to protect rights of the parties (Order, para. 28). Since
there are no speciﬁc provisional measures indicated, the Court ﬁnds that
it cannot indicate measures solely with respect to the non-aggravation of
the dispute. Notwithstanding the prevailing position adopted by the
Court on this question in recent years, this pronouncement deserves a
second thought. Adding such a restrictive qualiﬁcation may unduly
restrain the power of the Court under Article 41 of the Statute and Arti-
cle 75 of the Rules of Court to indicate provisional measures.

   4. Interim measures of protection serve to preserve the rights claimed
by either of the parties to a dispute against irreparable prejudice, pending
the ﬁnal Judgment of the Court. To indicate such measures, the Court
has to decide, according to the settled jurisprudence, that it has jurisdic-
tion prima facie in the case, the rights claimed for protection are plausi-
ble, and there is an imminent risk of irreparable prejudice to such rights.
In determining these technical prerequisites for the indication of provi-
sional measures, the Court, of course, does not exercise its power in a
mechanical way ; its examination largely focuses on the speciﬁc circum-

16

374                application of the cerd (decl. xue)

stances of the case before it. The Court therefore possesses the power to
decide, either proprio motu or at the request of either of the parties,
whether to indicate provisional measures and what measures are required.
Such measures may be, in whole or in part, other than those requested, or
that ought to be taken or complied with by the requesting party.


   5. This incidental proceeding, which exists in almost all legal systems,
is intended to ensure due administration of justice and eﬀective settlement
of disputes. As the Permanent Court of International Justice observed in
the Electricity Company of Sofia and Bulgaria case,

      “[Article 41 (1) of the Statute] applies the principle universally accepted
      by international tribunals . . . to the eﬀect that the parties to a case
      must abstain from any measure capable of exercising a prejudicial
      eﬀect in regard to the execution of the decision to be given and, in
      general, not allow any step of any kind to be taken which might
      aggravate or extend the dispute” (Electricity Company of Sofia and
      Bulgaria, Order of 5 December 1939, P.C.I.J., Series A/B, No. 79,
      p. 199).
   6. This proceeding at the international level, however, has another
dimension. As one of the major organs and the principal judicial organ of
the United Nations, the Court is entrusted to settle disputes between
States in accordance with international law. In carrying out its judicial
functions, the Court in its own way contributes to the maintenance of
international peace and security. Given this general obligation under the
Charter of the United Nations, the Court has to be mindful of the broader
situation in which a particular case is situated. As was pointed out in the
Frontier Dispute case, when two States jointly decide to have recourse to
the Court for the peaceful settlement of a dispute, incidents may sub-
sequently occur which are not merely likely to extend or aggravate the
dispute but also comprise a resort to force which is irreconcilable with the
principle of the peaceful settlement of international disputes. In these
situations, the Court not only has the power, but also the “duty” to indi-
cate, if need be, such provisional measures as may conduce to the due
administration of justice (Frontier Dispute (Burkina Faso/Republic of
Mali), Provisional Measures, Order of 10 January 1986, I.C.J. Reports
1986, p. 9, para. 19). In practice, it is not unusual that, in cases involving
use of force or serious violations of human rights and international
humanitarian law, a provisional measure of non-aggravation of the dis-
pute is requested or considered as the primary measure to be taken in
light of the circumstances (see Fisheries Jurisdiction (United Kingdom v.
Iceland), Interim Protection, Order of 17 August 1972, I.C.J. Reports
1972, p. 17 ; Fisheries Jurisdiction (Federal Republic of Germany v. Ice-
land), Interim Protection, Order of 17 August 1972, I.C.J. Reports 1972,
p. 35 ; Nuclear Tests (Australia v. France), Interim Protection, Order of

17

375               application of the cerd (decl. xue)

22 June 1973, I.C.J. Reports 1973, p. 106 ; Nuclear Tests (New Zealand v.
France), Interim Protection, Order of 22 June 1973, I.C.J. Reports 1973,
p. 142 ; Anglo-Iranian Oil Co. (United Kingdom v. Iran), Interim Protec-
tion, Order of 5 July 1951, I.C.J. Reports 1951, p. 93 ; Frontier Dispute
(Burkina Faso/Republic of Mali), Provisional Measures, Order of 10 Janu-
ary 1986, I.C.J. Reports 1986, pp. 11-12 ; Land and Maritime Boundary
between Cameroon and Nigeria (Cameroon v. Nigeria), Provisional Mea-
sures, Order of 15 March 1996, I.C.J. Reports 1996 (I), p. 24, para. 49 (1) ;
Legality of Use of Force (Yugoslavia v. France), Provisional Measures,
Order of 2 June 1999, I.C.J. Reports 1999 (I), p. 374, paras. 36-37 ;
Armed Activities on the Territory of the Congo (Democratic Republic of
the Congo v. Uganda), Provisional Measures, Order of 1 July 2000,
I.C.J. Reports 2000, p. 129, para. 47 (1)). Although in these cases the
measure of non-aggravation or extension of the dispute was never indi-
cated alone, and was rather often coupled with speciﬁc measures, the
weight of such a measure in each case cannot be diminished as secondary.
After all, maintenance of international peace and security is the ultimate
goal for the judicial settlement of international disputes.




   7. The questions whether, when circumstances so require, a provisional
measure of non-aggravation can be indicated alone and whether the
Court should exercise its power to do so proprio motu, have long been
debated among the judges of the Court (see Questions of Interpretation
and Application of the 1971 Montreal Convention arising from the Aerial
Incident at Lockerbie (Libyan Arab Jamahiriya v. United States of Amer-
ica), Provisional Measures, Order of 14 April 1992, I.C.J. Reports 1992,
dissenting opinion of Judge Bedjaoui, pp. 158-159, paras. 31-34, dissent-
ing opinion of Judge Weeramantry, p. 181, dissenting opinion of
Judge Ajibola, p. 193 ; Legality of Use of Force (Yugoslavia v. Belgium),
Provisional Measures, Order of 2 June 1999, I.C.J. Reports 1999 (I), dis-
senting opinion of Judge Weeramantry, p. 202, dissenting opinion of
Judge Shi, p. 207, dissenting opinion of Judge Vereshchetin, p. 209 ;
Legality of Use of Force (Yugoslavia v. France), Provisional Measures,
Order of 2 June 1999, I.C.J. Reports 1999 (I), dissenting opinion of
Judge ad hoc Kreća, p. 413, para. 7 ; Armed Activities on the Territory of
the Congo (New Application: 2002) (Democratic Republic of the Congo v.
Rwanda), Provisional Measures, Order of 10 July 2002, I.C.J. Reports
2002, declaration of Judge Koroma, pp. 254-255, para. 15 ; Pulp Mills on
the River Uruguay (Argentina v. Uruguay), Provisional Measures, Order
of 23 January 2007, I.C.J. Reports 2007 (I), declaration of Judge Buer-
genthal, pp. 21-25, dissenting opinion of Judge ad hoc Torres Bernárdez,
p. 40, para. 46 ; Questions relating to the Seizure and Detention of Certain
Documents and Data (Timor-Leste v. Australia), Request for the Modifi-

18

376               application of the cerd (decl. xue)

cation of the Order Indicating Provisional Measures of 3 March 2014,
Order of 22 April 2015, I.C.J. Reports 2015 (II), separate opinion of
Judge Cançado Trindade, pp. 564-565, para. 9 ; Application of the Interna-
tional Convention on the Elimination of All Forms of Racial Discrimination
(Qatar v. United Arab Emirates), Provisional Measures, Order of 23 July
2018, I.C.J. Reports 2018 (II), dissenting opinion of Judge Salam,
pp. 483-484, paras. 9-10). Although the circumstances in which these
individual opinions were expressed varied from case to case, these opin-
ions’ consideration of the issue generally concerned the judicial role of the
Court in the maintenance of international peace and legal order.

   8. It is observed that, since the Pulp Mills case, the Court has adopted
an unequivocal position with regard to the measure of non-aggravation,
treating it as ancillary to measures for the purpose of preserving speciﬁc
rights. It is on the basis of this jurisprudential development that this
Order is intended to further clarify the issue. This eﬀort, however, in my
opinion, is too big of a step. The Court may ﬁnd its hands tied when situ-
ations arise calling for its active response.


                                                  (Signed) Xue Hanqin.




19

